511 F.2d 80
Raymond A. NEIGHBORS, Plaintiff-Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE, Defendant-Appellee.
No. 74--1134.
United States Court of Appeals,Tenth Circuit.
Aug. 5, 1974.

Robert E. Kopp, Eloise E. Davies, Attys., Dept. of Justice, Washington, D.C., for The Secretary of HEW.
Mr. Neighbors was not represented by counsel nor did he file a memorandum.
Before PHILLIPS and PICKETT, Senior Circuit Judges and SETH, Circuit Judge.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Colorado granting appellee's motion to dismiss the complaint on the ground that the court lacked jurisdiction to entertain such complaint.  We affirm.


2
Briefly stated, the facts are these: Appellant Raymond Neighbors filed in February 1968 for disability benefits under the Old Age, Etc., Benefits section of the Social Security Act.1 His petition was denied initially and upon reconsideration.  Thereafter, he sought and was given a hearing before an administrative law judge in October of 1969.  On January 23, 1970, the administrative law judge issued his decision denying appellant's application.  The letter informing appellant of the administrative law judge's decision notified him that he had sixty (60) days within which to petition the Social Security Administration's Appeals Council to review such decision.  Thereafter, appellant filed an untimely petition for review on April 3, 1970.  On October 2, 1970 the Council notified appellant that his petition had been dismissed since there did not appear in the record evidence which justified such late filing.  Appellant submitted additional information to the Council but was informed on December 31, 1970 that the action taken on October 2, 1970 would stand.  Appellant took no further action on this application.


3
In October of 1971 appellant filed a second application for disability benefits for the same period based substantially upon the same evidence proffered in support of his first application.  This second application was denied initially and upon reconsideration, and the administrative law judge dismissed the petition for rehearing on the ground of res judicata.2  The action of the administrative law judge was upheld by the Appeals Council and on March 7, 1973 appellant was notified that the decision of January 23, 1970 remained as the final decision of the Secretary.  Appellant then sought judicial review of such decision pursuant to § 405(g) of the Act.3


4
The issue raised in the present appeal, that is whether the district court lacked jurisdiction to entertain a suit under the Act challenging the dismissal of an application for benefits on the ground that such application had been denied previously, was before us in Hobby v. Hodges, 215 F.2d 754 (10th Cir. 1954).  In Hobby we held that, where an applicant under the Act has filed a second application raising a claim for relief previously passed upon in an earlier application and where such subsequent application was dismissed without hearing on the ground of res judicata, there is no 'final decision of the Secretary made after hearing' and hence the court lacks jurisdiction to entertain a suit challenging such earlier decision.  This result has been reached in other cases,4 and we think from the record such result is manifestly required here: It is clear that under the Act and regulations promulgated thereunder, appellant had sixty (60) days from the October 2, 1970 decision of the Secretary to seek judicial review of such decision.5  Appellant failed to do so, and the filing of a second and substantially identical application for disability benefits will not allow him to circumvent this requirement of the Act.


5
Upon docketing in this court, the parties were notified that we were considering summarily affirming the decision of the district court, and of their right to file a memorandum in support of their respective positions.  Appellee availed himself of such opportunity and we now have before us appellee's memorandum in support of summary action.  A careful and thorough review of such memorandum and the record and files in this case convinces us that the judgment of the district court was correct.


6
Affirmed.



1
 42 U.S.C. § 402 et seq


2
 Such action was taken pursuant to 20 C.F.R. § 404.937 which provides in part:
'The Administrative Law Judge may, on his own motion, dismiss a hearing requested, either entirely or as to any stated issue, under any of the following circumstances: (a) Res judicata.  Where there has been a previous determination or decision by the Secretary with respect to the rights of the same party on the same facts pertinent to the same issue or issues which has become final either by judicial affirmance or, without judicial consideration, upon the claimant's failure timely to request reconsideration, hearing, or review, or to commence a civil action with respect to such determination or decision . . ..'


3
 The statute provides in pertinent part that:
'Any individual, after any final decision of the Secretary made after a hearing to which he was a party, irrespective of the amount in controversy, may obtain a review of such decision by a civil action commenced within sixty (60) days after the mailing to him of notice of such decision or within such further time as the Secretary may allow * *  .  (Emphasis added)


4
 Hughes v. Finch, 432 F.2d 93 (4th Cir. 1970); Russell v. Richardson, No. C--4338 (D.C.Colo., April 29, 1973); Mills v. Richardson, 339 F.Supp. 402 (W.D.Pa.1972); Criddle v. Richardson, 334 F.Supp. 344 (S.C.W.Va.1971); Henderson v. Celebrezze, 239 F.Supp. 277 (W.D.S.C.1965); Phillip v. Ribicoff, 211 F.Supp. 510 (E.D.Pa.1962); Hatter v. Ribicoff, 199 F.Supp. 654 (E.D.Okl.1961)


5
 Note that the issue in such case would not be the correctness of the administrative law judge's decision, but rather would be whether good cause was shown for such late filing of the petition to review such decision.  See Langford v. Flemming, 276 F.2d 215 (5th Cir. 1960); Bohn v. Finch, 320 F.Supp. 270 (E.D.La.1970)